Citation Nr: 1045201	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-38 644	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for left foot hallux 
valgus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right foot hallux 
valgus, with residuals of fracture to the 3rd metatarsal, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for right hip 
disability, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for lumbar spine 
disability, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of suspected cancerous lesion removal.

7.  Entitlement to service connection for bilateral hearing loss 
disability.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1958 to August 
1960.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to an increased rating for left foot 
hallux valgus, and right foot hallux valgus, with residuals of 
fracture to the 3rd metatarsal, TDIU under 38 C.F.R. § 4.16, and 
compensation under 38 U.S.C.A. § 1151 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Right hip disability is manifested by subjective complaints 
of pain, aggravated by cold weather, and limitation of activities 
of daily living, with objective findings for flexion functionally 
limited to 100 degrees due to pain and abduction functionally 
limited to 35 degrees due to pain; x-ray showed normal right hip.

2.  The appellant's low back disability is manifested by pain, 
and aggravated by standing in one place more than 5 minutes, and 
when bending forward, backwards, or sideways; there are no 
radicular symptoms; flexion is limited to between 45 and 70 
degrees due to pain; x-ray showed mild degenerative joint 
disease.  There are no symptoms or findings compatible with 
severe intervertebral disc syndrome and the appellant has not 
been prescribed bed rest by a physician.

3.  A hearing loss disability is not attributable to service.

4.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling 
for right hip disability have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5252 (2010).

2.  The schedular criteria for a rating in excess of 20 percent 
for low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5235 to 
5243 (2010)

3.  A hearing loss disability was not incurred in or aggravated 
by service; and organic disease of the nervous system was not 
manifested within one-year of separation.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2010).
4.  Tinnitus was not incurred in service.  38 U.S.C.A §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The RO sent the appellant VCAA letters.  In November 2004, the RO 
sent the appellant a VCAA letter addressing the claims for 
increase for the feet and right hip, and service connection for 
the low back.  In October 2005, the RO sent the appellant a VCAA 
letter addressing the claims for compensation under 38 U.S.C.A. 
§ 1151 and for TDIU.  In March 2006, VA notified the appellant of 
the disability rating and effective date elements of his claims.  
In May 2008, the RO sent the appellant a VCAA letter addressing 
the claims for service connection for hearing loss disability and 
tinnitus, which included notice of the disability rating and 
effective date elements of his claims

The above notices essentially complied with statutory notice 
requirements as outlined above.  These notices were provided 
prior to the initial adverse adjudications.  In these letters, VA 
notified the appellant of the evidence obtained, the evidence VA 
was responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.  VA provided 
preadjudicatory notice of the disability rating and effective 
date elements of his claims.

In view of the above, the Board finds that VA satisfied its duty 
to notify.  Furthermore, the Board observes that VA supplemented 
the initial preadjudicatory notice with a July 2008 letter, which 
included notice of how VA determines the disability rating, 
examples of evidence, and the schedular criteria for lumbosacral 
strain, hallus valgus, and limitation of thigh flexion.  See 
Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice for increase rating claims requires generic notice 
regarding the type of evidence needed to demonstrate a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and general notice regarding how 
disability ratings and effective dates are assigned).

The Board finds that VA satisfied its duty to assist the 
appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  
Pertinent treatment records have been associated with the claims 
folder.  VA requested medical records from the Social Security 
Administration (SSA).  However, SSA advised VA that the agency 
had no medical records for the appellant.  The appellant was 
notified and given the opportunity to provide such records.  
Also, VA requested private hospital records from Mary Corwin 
Hospital.  However, this facility reported that that the 
appellant has not been a patient.  

Pursuant to VA's duty to assist, VA afforded the appellant an 
opportunity to appear for a hearing.  To date, a hearing has not 
been requested.

Additionally, VA afforded the appellant examinations for right 
hip and back in March 2006; VA further provided an audiological 
examination in June 2008.  The Board acknowledges that the 
appellant's statement of August 2006, wherein he reports 
dissatisfaction with his prior Compensation and Pension 
examinations-noting that he could not understand the examiner, 
that he did not believe the examiner recorded those things he 
considered important, and that an examiner had been rude.  
Notwithstanding, the Board finds that the examinations appear 
adequate and remand for re-examination is not warranted because 
the accuracy of the medical history and findings has not been 
disputed.  The VA examinations are adequate as they reflect a 
pertinent medical history, review of the documented medical 
history, clinical findings, and a diagnosis.  Neither the 
appellant nor his representative has challenged the findings or 
opinions on this examination report.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Based on the foregoing, the Board finds any violation of the duty 
to notify or assist could be no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board notes that it has reviewed all of the evidence in the 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will provide a summary of the 
relevant evidence where appropriate.  The Board's analysis below 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.
I.  Claims for Increase

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history. 38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In cases of functional 
impairment, evaluations must be based upon lack of usefulness of 
the affected part or systems.  In addition, 38 C.F.R. § 4.40 and 
§ 4.45 requires consideration of functional disability due to 
pain and weakness.  With any form of arthritis, painful motion is 
an important factor of the rated disability and should be 
carefully noted.  38 C.F.R. § 4.59.

The words "slight", "moderate" and "severe"" are not defined in 
the Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as "mild" and 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.

Right Hip Disability

The appellant seeks an increased rating for service-connected 
trochanter bursitis, recurrent and chronic, currently rated as 10 
percent disabling under Diagnostic Code 5252 (Thigh, limitation 
of flexion).

Diagnostic Code 5252 provides a 10 percent disability rating for 
limitation of flexion of the thigh to 45 degrees; a 20 percent 
disability rating is warranted for limitation of flexion of the 
thigh to 30 degrees; a 30 percent is warranted for limitation of 
flexion of the thigh to 20 degrees and a maximum 40 percent is 
warranted for limitation of flexion to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

A review of the record shows complaints of right hip pain and 
difficulty sitting or walking in excess of 20 minutes due to hip 
pain.  VA treatment records dated from 2003 to 2010 show 
diagnoses for trochanter bursitis of the right hip.  X-ray/MRI of 
the right was essentially normal.

Report of VA examination dated November 2004 reflects history of 
right hip disability with limited range of motion.  Clinical 
findings include range of motion testing for the right hip.  
There was flexion to 125 degrees, extension to 30 degrees, 
adduction to 25 degrees, abduction to 45 degrees, external 
rotation to 60 degrees, internal rotation to 40 degrees.  Further 
findings reflect decreased external rotation (0-50 degrees), 
internal rotation (0-30 degrees), and abduction (0-35 degrees).  
Otherwise, no abnormality was found.  Piriformis was normal.  
Iliopsoas function was normal.  The tensor Fascioletta was within 
normal limits.  Quadriceps and hamstrings function was normal.

Report of VA examination dated March 2006 reflects history of 
chronic right hip pain, diagnosed as trochanter bursitis.  There 
was no history of injections, operations, or treatment apart from 
physical therapy.  The appellant reported that he can stand in 
one place for about at most 5 minutes before he must move around, 
and that he must keep moving his hip even when sitting to avoid 
pain.  The appellant reported right hip pain is aggravated by 
cold weather.  He further reported self-treating at home with 
physical therapy (exercises), pain medication, massage, and heat.  
He indicated that the pain was present daily and ranged from mild 
to moderate, and at times (15 times a month) more than moderate.  
Due to hip pain, he cannot tolerate the pressure placed on his 
hip from simply sitting in a chair.  The appellant reports that 
his activities of daily living are markedly restricted along with 
occupational activities.

Clinical findings from the March 2006 examination show no 
subluxation or dislocation.  The range of motion was as follows:  
Flexion to 125 degrees, with pain beginning at 100 degrees; 
extension to 30 degrees, with pain beginning at 20degrees; 
adduction to 25 degrees; abduction to 45 degrees with pain 
beginning at 35 degrees; internal rotation to 40 degrees with 
pain beginning at 35; and external rotation to 60 degrees with 
pain beginning at 50 degrees.  The examiner stated that "With 
the DeLuca, stability was still within normal limits.  Pain noted 
maximum over the trochanter bursa site, especially his supra 
trochanteric posterior area."  The examiner noted that the hip 
condition was manifested by pain and impaired endurance.  Pain 
reached 4/10 and the range of motion decreased in the planes of 
motion.  With repetition, flexion decreased to 110 degrees, 
extension to 20 degrees, adduction remained 25 degrees, abduction 
decreased to 35 degrees, internal rotation decreased to 30 
degrees, and external rotation decreased to 50 degrees.  Pain was 
most evident on adduction and external rotation, which put stress 
on the trochanteric bursa site.  There was normal muscular 
function of the lower extremities, but the right leg measured 
33.45 inches as compared to the left leg that measured 34 inches.  
X-ray of the right hip was normal.  The diagnosis was right hip 
chronic recurrent trochanteric bursitis, with chronic pains.

The Board has carefully considered the evidence of record.  The 
appellant as a lay person is competent to report as to the 
nature, severity and frequency of his symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 474 (1994).  In this regard, the Board 
accepts his assertions of functional impairment due to pain and 
pain on motion relating to right trochanteric bursitis.  See 38 
C.F.R. § 4.40; DeLuca v. Brown at 206.  The Board finds in this 
instance, however, that neither the lay nor medical evidence 
reflects the functional equivalent of the criteria required for a 
higher disability evaluation.  The clinical evidence indicates 
that the appellant has limitation of flexion that is functionally 
limited to 100 degrees due to pain.  An increased disability 
under Diagnostic Code 5252 requires that flexion is limited to 30 
degrees or less.  A 10 percent rating is provided for flexion 
limited to 45 degrees.  The Board notes that flexion limited to 
100 degrees does not more nearly approximate the criteria for a 
20 percent rating under Diagnostic Code 5252.  See 38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Code 5252.  Therefore, an increased 
rating under Diagnostic Code 5252 is not warranted.

Also, the Board notes that an increased raring under Diagnostic 
Code 5253 is not warranted because the appellant retains 
abduction significantly greater than 10 degrees.  The record 
shows that abduction is functionally limited to 35 degrees.  This 
degree of impairment does not more nearly approximate the 
criteria for a 20 percent rating based on impairment of abduction 
under Diagnostic Code 5253.  See 38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5253.  Therefore, an increased rating under 
Diagnostic Code 5253 is not warranted.
Lastly, the evidence shows no ankylosis, favorable or 
unfavorable, of the right hip, flail joint, or impairment of 
femur.  Therefore, Diagnostic Codes 5250 (ankylosis), 5254 (hip, 
flail joint), and5255 (femur, impairment of) are not for 
application in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 
5250, 5254, and 5255.

To the extent that there is pain, and lack of endurance that 
limit right hip function, these symptoms are contemplated by the 
assigned 10 percent rating.  It is found that the functional 
limitations due to pain and the other factors identified in 38 
C.F.R. § 4.40 and § 4.45 do not equate to the level of disability 
contemplated by a 20 percent rating for limitation of motion 
under Diagnostic Code 5252.

Accordingly, the claim for increase is denied.  Because the 
disability has remained essentially unchanged during the appeal 
period, a staged rating is not warranted.  As the evidence is not 
in equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.

Lumbar Spine Disability

The appellant is service connected for lumbar spine 
osteoarthritis under Diagnostic Codes 5010 and 5237 at the 20 
percent disability level.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved. When there is some limitation of motion, but which 
would be noncompensable under a limitation-of- motion code, a 10 
percent rating may be assigned for arthritis of a major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Id.

As of September 26, 2003, all diseases and injuries of the spine 
other than intervertebral disc syndrome are to be evaluated under 
the general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either under 
the General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 
51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2010)).

The general rating formula provides a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The general rating formula provides a 40 percent evaluation for 
unfavorable ankylosis of the entire cervical spine; or forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.

The general rating formula provides a 50 percent evaluation for 
unfavorable ankylosis of the entire thoracolumbar spine.  For VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, entire thoracolumbar spine, or 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include: 
Flexion from 0 to 90 degrees; extension from 0 to 30 degrees; 
lateral flexion bilaterally from 0 to 30 degrees; and rotation 
bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Associated objective neurological abnormalities, including but 
not limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate Diagnostic Code.  68 Fed. Reg. 
51,443, Note (1) (Aug. 27, 2003).

VA treatment records dated from 2003 to 2010 and report of VA 
examination dated March 2006 have been reviewed.  VA treatment 
records show complaints of low back pain and findings for 
osteoarthritis of lumbar spine.  These records further show that 
the appellant received physical therapy with self-reported 
improvement in symptoms and that he took medication for relief of 
back pain.  These records indicate that the appellant performs 
home exercises and has a TENS unit.

The evidence of record shows that the appellant's low back 
disability is primarily manifested by lumbar pain.  Report of VA 
examination dated March 2006 specifically reflects complaints 
that low back pain is aggravated by standing in one place more 
than 5 minutes, and bending forward, backward, or sideways.  It 
is further aggravated by ambulating more than 1000 feet, sitting 
more than one hour at a time, cold weather, and performing the 
activities of daily living.  It was noted that sitting or 
standing for occupational purposes for prolonged activities or 
even intermittent activities was very difficult.  There are no 
complaints or findings for radicular-type pain to the lower 
extremities or foot drop or foot drag.  Thoracolumbar range of 
motion was from 0 to 45 degrees bilaterally.  In the lumbar 
spine, flexion was 70 degrees with pain between 45 and 70 
degrees.  Extension was 25 degrees with pain between 14 and 25 
degrees.  Lateral bending, bilaterally, was 25 degrees with pain 
between 15 and 25.  The examiner indicated that the appellant's 
range of motion was limited due to pain and impaired endurance, 
which caused a decrease in the range of motion.  After repetitive 
motion, flexion was 50 degrees, extension was 15 degrees, and 
lateral bending was 20 degrees on the left and 15 degrees on the 
right, with increasing stiffness and lumbar curve reversal.  The 
examiner noted that there was "a compromised reversible lumbar 
scoliosis, less than 6 degrees, with the apex at the midlevel to 
the right side."  Clinical evaluation showed no paraspinal 
tenderness.  Pain was reported a 3/10, but reached 4/10 in the 
final range of motion in two episodes.  X-ray showed diffuse mild 
degenerative joint disease.  The diagnosis was mild lumbar 
degenerative joint disease with chronic pain.  Because of chronic 
pain and impaired endurance, the examiner stated that sedentary 
employment was not feasible.

After careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the assignment 
of a rating greater than the currently assigned 20 percent 
disability evaluation.  Furthermore, the objective evidence of 
record establishes that the appellant's lumbar spine disability 
does not more nearly approximate the criteria for a higher 
evaluation under any applicable Diagnostic Code during any time 
period at issue in this appeal.

The criteria for a rating greater than 20 percent are not met.  
The next higher rating requires the functional equivalent of 
forward flexion of the thoracolumbar spine of 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  
Deluca, supra.  Whereas, the criteria for a 20 percent rating 
require forward flexion greater than 30 degrees but not greater 
than 60 degrees.  Here, the evidence establishes that the 
appellant had 0 to 45 degrees of thoracolumbar flexion, and 
flexion of the lumbar spine functionally limited to 45 degrees.   
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The range of motion 
findings do not more closely approximate the requirements for the 
assignment of 40 percent disability rating based on loss of 
thoracolumbar or lumbar forward flexion.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5235-5243. 

During examination in March 2006, the appellant has reported pain 
ranging from 3/10 to 4/10.  He has further reported constant 
pain.  The Board accepts that the appellant is competent to 
report pain, and that his ability to perform the activities of 
daily living-sitting, standing, walking, lifting bags from the 
floor level, etc.-are effected by his low back pain.  The 
appellant is further competent to report that his symptoms have 
worsened.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Also, the Board 
finds that the appellant is credible.  However, the appellant's 
assertions regarding pain and its effect on daily activities does 
not establish the requisite functional limitation of forward 
flexion limited to 30 degrees or less to warrant an increased 
rating.  The Board finds that the severity and frequency of the 
pain reported by the appellant is contemplated by the current 
evaluation.  See 38 C.F.R. § 4.59.  What is more important is 
where pain, weakness or excess fatigability functionally limits 
his motion.  Here, neither the objective medical evidence nor the 
appellant's subjective statements suggest that he is functionally 
limited to 30 degrees or less.  Whether he is functionally 
limited to 45 or 70 degrees does not change the fact that such 
impairment does not approximate 30 degrees of flexion.  In sum, 
the Board finds that the appellant's 20 percent disability 
evaluation for low back disability contemplates pain and that, in 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 degrees or 
less.  DeLuca v. Brown, supra; 38 C.F.R. § 4.71a, Diagnostic Code 
5235 to 5243.

The Board has considered whether an increase may be assigned on 
another basis.  However, the evidence shows that the appellant 
does not have ankylosis of the entire thoracolumbar spine.  In 
fact, the appellant has considerable retained range of 
thoracolumbar motion in all planes.  As such, the assignment of a 
higher disability evaluation is not warranted on this basis.  
Likewise, there is no indication that the appellant has 
degenerative disc disease or that he has had physician prescribed 
bed rest due to incapacitating episodes.  Therefore, the 
assignment of a higher disability evaluation is not warranted 
under Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.

The Board has further considered whether a separate disability 
rating is warranted on the basis of neurological abnormalities.  
The schedule for rating disabilities of the spine provides at 
Note (1) that "any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
diagnostic code."  In this case, there are no complaints or 
findings for any neurological abnormalities that could be 
separately rated.  Therefore, a separate disability rating based 
on neurologic abnormalities is not warranted.

Accordingly, the claim for increase is denied and there is no 
basis for staged rating.  As the evidence is not in equipoise, 
the benefit-of-the-doubt rule does not apply.  Gilbert, supra

Extra Schedular Evaluations

In the Board's adjudication of the increased ratings claims, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  In this case, the appellant 
has alleged that his service-connected disabilities adversely 
affect his ability to obtain and maintain employment.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The Board acknowledges that 
the appellant has reported he is unable to obtain and maintain 
employment secondary to his service-connected disabilities.  The 
record further confirms he has not been employed on a regular 
basis since approximately 1998.  However, the Board also observes 
that the evidence does not establish that the appellant has 
experienced hospitalizations or other severe or unusual 
impairment due to the service-connected disabilities being 
adjudicated herein.  In short, the rating criteria for these 
disabilities contemplate not only his symptoms but the severity 
of his disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
those service-connected disabilities adjudicated herein.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.  

II.  Service Connection

Initially, the Board notes the appellant served during peacetime 
in the U.S. Army.  He does not assert that his claimed hearing 
problems are a result of combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Certain disease, such as organic diseases of the nervous system, 
shall be considered to have been incurred in or aggravated by 
service although not otherwise established during the period of 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal 
to a claim for hearing loss disability.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensely v. 
Brown, 5 Vet. App. 155, at 159; 38 U.S.C.A. § 1154.

The appellant filed a claim for service connection for hearing 
loss disability and tinnitus in April 2008.  At that time, he 
noted that the VA recently ordered him hearing aids, and that he 
had been exposed to loud noises while on the firing range in 
service.

A review of the service treatment records discloses that, at pre-
induction examination in April 1958, hearing was 15 on whisper 
voice, bilaterally.  Report of separation examination dated July 
1960 reflects normal clinical evaluation.  Auditory acuity was 
reported as 10 decibels normal on sweep audiogram.  On the 
medical history portion of that examination, the appellant denied 
ear trouble and running ears.  The appellant reported that his 
health was good except for his feet.

VA treatment records reflect that the appellant was diagnosed 
with bilateral sensorineural hearing loss on audiological 
evaluation in July 2006.

In a June 2008 statement, the appellant reported that he had 
ringing ears since basic training in 1958 when he was on the 
firing range without hearing protection.  He reported that he 
went to Mary Corwin Hospital in the 1970's to see an ear 
specialist.  However, the Board notes that this hospital reported 
that the appellant had not been a patient.

Report of VA audiological examination dated June 2008 reflects a 
history of exposure to weapons fire during training in service, 
without hearing protection, and exposure to warehouse heavy 
equipment and truck noise in service.  The appellant denied any 
post-service noise exposure.  He reported onset of tinnitus in 
basic training during service, which became louder and more 
intense since service.  At this time pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
45
LEFT
25
25
30
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and the left ear.  The diagnosis was 
sensorineural hearing loss, bilaterally, and tinnitus.  The 
examiner indicated a review of the documented medical history, 
noting that service separation examination showed hearing at all 
frequencies tested 10 decibels or better and that hearing was 
within the normal range.  The examiner further noted that there 
was no complaint of tinnitus in the documented medical history.  
The examiner opined that hearing loss disability was not related 
to acoustic trauma from military noise exposure.  The rationale 
was that hearing was within normal limits at separation and, 
according to the American College of Occupational Medicine Noise 
and Hearing Conservation Committee, "a noise induced hearing 
loss will not progress once noise exposure is stopped."  In an 
addendum to this report dated September 2008, the examiner opined 
that tinnitus was less likely than not related noise exposure in 
service because hearing was normal at separation and the claims 
folder was negative for a documented history of tinnitus.

In weighing the evidence of record, the Board concludes that the 
preponderance of the evidence is against service connection for 
hearing loss disability and tinnitus.  The evidence of record 
establishes that the appellant has a current hearing loss 
disability as defined by VA.  See 38 C.F.R. § 3.385.  However, 
the Board finds that the more persuasive evidence of record shows 
that this current hearing loss disability and tinnitus are not 
related to military service.  The evidence of record shows no 
complaints or findings for hearing loss in service, or within the 
initial post separation year.  The first documented evidence of 
hearing loss is more than 40 years after service separation and 
the current findings for hearing loss and tinnitus have not been 
related to military service by reliable evidence.
The appellant reports hearing difficulty and tinnitus since 
service-specifically, since basic training on the firing range 
without hearing protection.  The appellant is competent to report 
hearing problems to include decreased hearing acuity and ringing 
in the ears along with noise exposure.  Layno v. Brown, 6 
Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 
398, 405 (1995).  The Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).

However, here, the Board finds that the appellant's assertions of 
hearing loss and tinnitus in service are not credible.  In 
weighing credibility, the Board may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Here, the record shows that the appellant did not report having 
hearing difficulty or tinnitus at separation.  But rather, the 
appellant denied ear problems and running ears, and clinical 
findings reflect that hearing was within normal limits.  The 
appellant's in-service history is inconsistent with his post 
service history of hearing loss and tinnitus.  By contrast, his 
contemporaneous denial of problems in service was consistent with 
the service treatment records.  His current statements of in-
service onset and continuity are incongruous with his in-service 
statement and the service treatment record, and suggest self-
interest.  Therefore, in view of the above, the Board finds that 
the current statements are not credible and have no probative 
value.

In weighing the evidence of record, the Board finds that the 
appellant's denial of pertinent history during service, the 
normal audiometric findings during service and the silent service 
records to be far more probative than the remote assertions 
advanced in this case.  Additionally, the Board finds that the VA 
audiological opinion dated June 2008 along with the September 
2008 addendum highly probative on the matter of whether the 
currently shown disorders, hearing loss disability and tinnitus, 
are related to service.  The examiner opined in the negative 
based on review of the documented medical history and findings of 
the American College of Occupational Medicine Noise and Hearing 
Conservation Committee.  The examiner provided a reasoned 
rationale for this opinion, which essentially noted the negative 
findings and complaints in service along with pertinent committee 
finding that a noise induced hearing loss will not progress once 
noise exposure is stopped.  The VA medical opinion weighs against 
the claim.

While the appellant is competent to report hearing loss and 
tinnitus, he is not competent to opine on the etiology of these 
disabilities as he does not possess any medical training or 
expertise.  See Jandreau, supra.  Therefore, his opinion with 
respect to the etiology of his current hearing loss disability 
and tinnitus has no probative value. 

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection for hearing loss disability and tinnitus.  
Accordingly, the claims are denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert supra.


ORDER

An increased evaluation for right hip disability, currently 
evaluated as 10 percent disabling, is denied.

An increased evaluation for lumbar spine disability, currently 
evaluated as 20 percent disabling, is denied.
Service connection for hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

Foot Disability

The appellant seeks an increased disability rating for both his 
right and left foot disabilities, each currently rated as 10 
percent disabling.  He is currently rated under Diagnostic Code 
5280 for the right foot (hallus valgus with residual fracture to 
the 3rd metatarsal) and Diagnostic Codes 5280 for the left foot 
(hallux valgus).

The record shows that, for the right foot, the appellant has 
pain, impaired gait, and decreased endurance aggravated by 
walking.  Clinical findings show healed 3rd metatarsal fracture, 
abnormal weight bearing, mild to moderate, limping on ambulation 
with signs of pain, pes cavus deformity, severe hallux valgus 
deformity, metatarsal phalangeal arthritis, plantar fasciitis, 
metatarsalgia, and mild hammer toes of the 2nd, 3rd, and 4th 
toes.  Also, clinical findings show painful tyloma sub 5th 
metatarsal, fad pad atrophy, and rearfoot varus and ankle 
equinus.

The record shows that, for the left foot, the appellant has pain, 
impaired gait, and decreased endurance aggravated by walking.  
Clinical findings show abnormal weight bearing, mild to moderate, 
limping on ambulation with signs of pain, pes cavus deformity, 
severe hallux valgus deformity, metatarsal phalangeal arthritis, 
plantar fasciitis, metatarsalgia, fad pad atrophy, and rearfoot 
varus and ankle equinus.

Because there are considerable other diagnosed disorders of each 
foot, and there is no medical opinion addressing whether these 
are related to the service-connected hallux valgus disability, or 
residual of fracture of 3rd metatarsal on the right, remand is 
necessary.

Therefore, on remand, a thorough examination of each foot should 
be performed and an opinion provided addressing this matter and 
further indicating whether the service-connected disorder of each 
foot aggravates any other shown disorder of the feet or toes.

38 U.S.C.A. §1151 (Residuals of Suspected Cancerous Lesion 
Removal)

Pursuant to 38 U.S.C.A. § 1151, a veteran may be compensated for 
a "qualifying additional disability" that was not the result of 
the veteran's willful misconduct and that is actually and 
proximately caused by VA hospital care, medical or surgical 
treatment, or examination furnished by VA.  38 U.S.C.A. 
§ 1151(a);38 C.F.R. § 3.361.  Because the appellant's section 
1151 claim was filed after 1997, the amended version of section 
1151, which incorporates a fault requirement in response to the 
U.S. Supreme Court's holding in Brown v. Gardner, 513 U.S. 115, 
(1994), is applicable to his claim.  38 U.S.C.A. § 1151(a)(1)(A); 
see Pub.L. No. 104-204, § 422(b)(1), (c), 110 Stat.2026-27 
(1996); see also Boggs.v. West, 11 Vet. App. 334, 343-44 (1998) 
(noting that amended section 1151 applies only to claims filed on 
or after October 7, 1997, pursuant to specific provision of 
Congress).

A "qualifying additional disability" is proximately caused by 
VA medical care, treatment, or examination when the disability 
results from either the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the medical treatment; or 
the disability results from "an event" that is "not reasonably 
foreseeable."  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(d)(1).  
To establish that the proximate cause of a disability was the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA, the 
claimant must show either (1) VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider; 
or (2) VA furnished the care, treatment, or examination without 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Here, the record shows that the appellant had a history of 
squamous cell carcinoma of the lower right lip, treated with 
cryotherapy.  In 2000, the appellant developed a new lesion of 
his lower right lip.  An incisional biopsy was performed.  
Pathology showed a diagnosis for invasive squamous cell 
carcinoma.  In February 2000, the appellant underwent surgical 
removal of the cancer of the lower lip with a full excision of 
the lip lesion.  Pathology report on the excised lesion showed 
extensive actinic change and solar elastosis without evidence of 
malignancy.

The appellant alleges he did not have lower lip cancer.  But 
rather, he believes that the original right lower lip biopsy was 
misread.  He notes that he underwent surgery for removal of 
cancer of the right lower lip and post surgical pathology study 
showed no cancer.  The appellant asserts that VA bears fault for 
the residuals associated with performing unnecessary surgery.

Upon consideration of the relevant laws and the appellant's 
allegation that the reading of the biopsy specimen by pathology 
was wrong-that is, the biopsy was actually negative for cancer 
cells of the right lower lip, remand is required.  On remand, a 
qualified pathologist should re-read the slide of the biopsy 
specimen and indicate whether cancer cells are found.

TDIU

Because TDIU is inextricably intertwined with claims for 
increase, a decision on this matter must be deferred.  
Additionally, the Board believes that further development is 
necessary with regard to claim.

The Board notes that the appellant has submitted evidence 
regarding vocational rehabilitation and statements from 
vocational rehabilitation counselors in support of his claim.  A 
counseling narrative dated January 2005 reflects that achievement 
of vocational goal was "not reasonably feasible."  It was noted 
that the appellant employed following service at a lumbar 
company.  He later worked as a car salesman, worked for a period 
installing pipe lines (self-employed), and worked as an attendant 
at a full-service gas station.  It was noted that the appellant 
had not been employed since 1998 due to his health and that the 
appellant had an 11th grade education with no other formal 
education.  The vocational counselor reported that the appellant 
had work related restriction due to service-connected and 
nonservice-connected disabilities, measurable educational 
deficiencies, and an absence of skills to secure suitable 
employment that is within his aptitudes, abilities, and 
interests.  The vocational counselor determined that the 
appellant had disability conditions that would appear to 
interfere with his ability to enter and/or complete training, 
which made him not reasonable feasible for achieving a vocational 
goal.

In addition, the vocational rehabilitation folder is of record.  
This reflects reports of "physically getting worse" and 
"trouble walking any distance."  It shows that the appellant 
pursues woodworking as a hobby, which he presents at craft fairs.  
It shows that the appellant uses a computer.  It shows that the 
appellant worked at a gas station until about 1998 when he 
reports he had to quit due to his feet, hips, and back.  
Statements from the appellant reflect that he cannot work due to 
his age and limited education coupled with his disabilities.  He 
states that he is qualified for manual labor only and his 
physical disabilities prevent him from performing this type of 
work.  A questionnaire prepared by the appellant, dated June 
2008, reflects that, with some difficulty, he could take care of 
himself (eating, dressing, bathing), walk indoors, work around 
the house doing cleaning, light yard work, or laundry, he could 
drive a car or use public transportation, visit with relatives or 
friends, and participate in social activities.

The Board observes that an adequate VA examination for the 
purpose of ascertaining entitlement to TDIU has not been 
performed.  The most recent VA examination was performed in March 
2006.  However, an adequate opinion was not provided concerning 
the effect of the appellant's service- connected disabilities on 
his ability to obtain and maintain employment.  This examination 
noted that lumbar pain made "it more or less very difficult for 
him [the appellant] to manage any standing or even sitting 
posture for occupational level, prolonged types of activities, or 
even intermittent activities."  It further noted that, due to 
chronic pain and impaired endurance, "presently any sedentary 
job is not feasible."  The Board finds that the examiner's 
remarks are insufficient to ascertain whether the appellant meets 
the criteria for TDIU under 38 C.F.R. § 4.16(b).

The Board notes that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the 
record by obtaining an examination which includes an opinion on 
what effect the appellant's service- connected disability has on 
the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant a duty-
to-assist letter on the issue of entitlement 
to a total rating based on unemployability 
due to service-connected disability under 
38 C.F.R. § 4.16(a) and (b).

2.  The appellant should be scheduled for a 
VA examination of the feet to ascertain 
whether any currently shown disorder of the 
right and left foot is related to service-
connected right and left foot disability, 
hallux valgus (right and left foot) and 
residuals of 3rd metatarsal fracture on the 
right.  Specifically, he/she should answer:
(a) Whether it is likely, as likely as 
not, or not likely that any currently 
found disability of the foot or toes 
is etiological related to service-
connected hallux valgus (right and 
left foot) and residuals of 3rd 
metatarsal fracture on the right.  
(b) Whether it is likely, as likely as 
not, or not likely that any currently 
found disability of the foot or toes 
is aggravated by related service-
connected disability, including 
service-connected hallux valgus (right 
and left foot) and residuals of 3rd 
metatarsal fracture on the right.
A complete rationale for all opinions is 
required.  The claims folder must be 
available for review.

3.  With regard to the 38 U.S.C.A. § 1151 
claim, the specimen slide for the biopsy of 
the right lower lip performed in January 2000 
should be re-read by a qualified pathologist 
to ascertain whether it shows cancer, to 
include squamous cell carcinoma.  A report on 
the findings should be prepared and 
associated with the claims folder.

4.  The appellant should be scheduled for an 
appropriate VA examination to determine the 
effect of his service-connected disabilities 
on employability.  The claims folder should 
be made available to the examiner.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
appellant's is unable to secure or maintain 
substantially gainful employment solely as a 
result of her service connected disabilities 
(right foot, left foot, right hip, and low 
back).  The examination report must include a 
complete rationale for all opinions and 
conclusions reached.

5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


